Citation Nr: 0502359	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  00-18 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus (SLE).

2.  Entitlement to service connection for leukopenia and 
thrombocytopenia.

3.  Entitlement to a rating higher than 10 percent for 
residuals of heat stroke and dehydration with fibromyalgia 
and headaches.

4.  Entitlement to a compensable rating for discoid lupus 
erythematosus (DLE).

5.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1988 to March 
1989 and from January 1991 to March 1991.  He had a period of 
active duty for training with the Army National Guard from 
July 11, 1998 to August 1, 1998 at Fort Irwin, California.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 RO rating decision which denied 
service connection for systemic lupus erythematosus (SLE) and 
for leukopenia and thrombocytopenia, and granted service 
connection for residuals of heat stroke and dehydration and 
for discoid lupus erythematosus (DLE), assigning non-
compensable ratings for each disability, effective from 
October 5, 1998.  By January 2002 rating decision, the RO 
granted a 10 percent rating for residuals of heat stroke and 
dehydration with fibromyalgia and headaches, effective from 
October 28, 2001.  The issue of the proper initial and 
current evaluation of this disability remains before the 
Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
The Board also notes that, in the March 2004 supplemental 
statement of the case, the RO indicated that the issue 
concerning assignment of a 10 percent rating for multiple 
noncompensable service-connected disabilities was moot.  This 
issue remains before the Board because the veteran appealed 
the denial of this evaluation in the June 1999 rating 
decision, and a compensable disability evaluation was not 
effective until April 28, 2000.  A noncompensable evaluation 
for multiple service-connected disabilities was in effect 
from October 5, 1998 until April 2000. 

In his August 2000 substantive appeal (VA Form 9), the 
veteran requested that he be scheduled for a Travel Board 
hearing at the RO.  This hearing was scheduled in September 
2000, but the veteran failed to report.  In October 2000 the 
veteran cancelled his request for a Travel Board hearing.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Received from the veteran in February 2004 was a note from 
his dentist, Dr. Preston Cooper.  It is unclear whether this 
letter is intended to be a claim for secondary service 
connection for his teeth.  This matter is referred to the RO 
for clarification and appropriate action.


REMAND

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  Under 
VCAA, VA must notify the claimant of information and lay or 
medical evidence needed to substantiate the claim, what 
portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Since the enactment of the VCAA, the RO has not notified the 
veteran of what information and evidence is necessary to 
substantiate his claim for service connection for leukopenia 
and thrombocytopenia.  The veteran has also not been notified 
which portion of any such information or evidence is to be 
provided by him and which portion must be provided by VA.  
This should be done.  The RO should also discuss the VCAA in 
a supplemental statement of the case.  

Systemic Lupus Erythematosus (SLE)

The veteran contends that he has SLE that had an onset during 
his period of active duty for training in July 1998.  Service 
medical records show no findings of SLE.  Post-service 
treatment records, however, are in conflict and not clear as 
to whether the veteran has SLE related to his period of 
active duty for training in July 1998.  

In that regard the Board notes that the conflicting treatment 
records include a November 1998 record from Dr. Leonard, in 
which the diagnostic impressions included suspect early SLE, 
and a December 1998 treatment record, in which it was noted 
that the veteran was on the borderline of definite SLE.  On 
VA examination in February 1999 the impressions included SLE, 
not found.  In a June 1999 report, Dr. Lipsmeyer reviewed the 
criteria for SLE and noted that the veteran had 
photosensitivity, malar rash, mucous membrane ulcers, discoid 
disease, a positive ANA, arthralgia, renal disease, pleurisy, 
and probably hemologic disease.  Dr. Lipsmeyer noted that the 
veteran was hospitalized for this severe illness (in 
California) [while on active duty for training] "which was 
probably his first episode of SLE".  Dr. Lipsmeyer indicated 
that it was unclear whether he ever had SLE or whether his 
episode in the desert was secondary to dehydration.  Dr. 
Lipsmeyer indicated that Dr. Leonard made a diagnosis of SLE 
and that at that time he had the criteria to make that 
diagnosis.  In a February 2000 treatment note and a June 2000 
letter, Dr. Cooper indicated that the veteran had SLE.  In a 
January 2002 VA treatment record it was noted that his 
serology had been negative for SLE in the past, but recent 
and past skin biopsies were positive for SLE, and the 
assessment was SLE with negative serology.  In a November 
2002 letter, a VA physician noted that the veteran had SLE.  
On VA examination of the skin in March 2003 the VA examiner 
summarized the evidence brought in by the veteran and noted 
that there was nothing convincing in the evidence to show 
that he had SLE.  Thus, based on the medical evidence of 
record it is unclear whether the veteran has SLE, and if so, 
whether it may be related to service.  In order to clarify 
this matter, the veteran should be scheduled for an 
appropriate VA examination.


Complete treatment records should also be obtained from Dr. 
Leonard, a private rheumatologist, from whom the veteran 
started receiving treatment from in 1998.  The record 
reflects that the veteran has submitted treatment records 
from Dr. Leonard dated in November and December 1998, 
however, it is unclear whether there may be additional 
relevant treatment records from Dr. Leonard.  

The Board also notes that in a February 2001 VA treatment 
record it was noted that the veteran had skin biopsies "done 
outside" which he had with him and he was going to take them 
to rheumatology.  In a January 2002 VA treatment record it 
was noted that recent and past biopsies had been positive for 
SLE.  The veteran should provide the details (name of 
provider, date of treatment, etc.) of any past or recent 
biopsies that pertain to his claim for service connection for 
SLE, and the RO should obtain biopsy reports that are not 
already of record.

Residuals of Heat Stroke and Dehydration,
with Fibromyalgia and Headaches

The veteran contends that his service-connected residuals of 
heat stroke and dehydration, with fibromyalgia and headaches 
warrant a rating higher than 10 percent.  The record reflects 
that the predominant symptoms related to the veteran's 
service-connected residuals of heat stroke and dehydration 
are fibromyalgia and headaches.  Moreover, the RO has most 
recently evaluated this disability under Diagnostic Code 
5025, which pertains to fibromyalgia and encompasses 
headaches.  In December 2001 he underwent a VA neurological 
examination that mentioned his fibromyalgia.  In October 2002 
the veteran underwent another VA neurological examination, in 
which the severity of his headaches was assessed, but his 
fibromyalgia was not mentioned.  Based on this evidence, the 
Board notes that there has not been a current and sufficient 
medical assessment of the severity of the veteran's 
fibromyalgia.  Also, fibromyalgia is a rheumatic disease and 
should be evaluated by a rheumatologist.  



Discoid Lupus Erythematosus (DLE)

With regard to the veteran's claim for a compensable rating 
for discoid lupus erythematosus (DLE), the Board notes that 
the evidence of record is insufficient to evaluate the 
severity of this service-connected disability.  The record 
reflects that the veteran has had rashes in the past.  In a 
March 2000 treatment record, it was noted that the veteran 
had a rash on his face.  In a January 2002 VA treatment 
record it was noted that the veteran's arthralgias and skin 
rashes had worsened in the last year, and he had a rash at 
that time.  VA treatment records dated in February and March 
2003 showed he had a lupus outbreak on his face.  On VA 
examination in March 2003, the examiner noted that the 
veteran had macular erythema of the face which could "go 
along with lupus".  Moreover, the VA examination of the skin 
in March 2003 does not evaluate the severity of the veteran's 
lupus, such that the Board can adjudicate this claim.  The VA 
examiner noted that the veteran's VA chart was not available 
for review and relied on medical records brought in by the 
veteran.  The examiner then noted that the veteran reported 
he was treated with Prednisone, but then noted "he has not 
been treated with Prednisone".  (The record reflects that 
the veteran was treated with Prednisone for extended periods 
of time following his hospitalization in July 1998).  
Finally, the VA examiner noted that the veteran's skin 
involvement was minimal, but recommended that he be 
"evaluated by another specialist for involvement of his 
lupus as far as his skin [sic] concerned".  

The Board also notes that VA last evaluated the veteran a 
year and a half ago.  The veteran (in a February 2004 written 
statement) specifically asserted that his DLE had worsened.  
A new VA examination should therefore be conducted, as 
detailed below.  This is particularly necessary, since this 
is an appeal from an initial rating.  See Fenderson, supra, 
("staged ratings" must be considered in initial rating 
cases).

Accordingly, the Board remands this case for the following: 

1.  The RO should send the veteran a 
notice letter in compliance with 
38 U.S.C.A. § 5103(a) and the caselaw 
cited below.  Such notice should 
specifically (1) apprise him of the 
evidence and information necessary to 
substantiate his claim for service 
connection for leukopenia and 
thrombocytopenia, and (2) inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  The notice should also 
specifically request that he provide VA 
with any evidence in his possession that 
pertains to his claims now before the 
Board on appeal.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
(VA and private) who have treated the 
veteran for SLE; leukopenia and 
thrombocytopenia; residuals of heat 
stroke and dehydration, with fibromyalgia 
and headaches; or DLE, or who have done 
skin biopsies on the veteran since 2002.  
The RO should take all necessary steps to 
obtain any pertinent records that pertain 
to SLE; leukopenia and thrombocytopenia; 
residuals of heat stroke and dehydration, 
with fibromyalgia and headaches; or DLE, 
and which are not currently part of the 
claims folder and associate them with the 
claims folder.  This should specifically 
include (1) complete treatment records 
from Dr. Leonard and (2) complete and 
current VA treatment records.

3.  Thereafter, the RO should schedule 
the veteran for a rheumatological 
examination to determine (1) whether he 
has systemic lupus erythematosus (SLE) 
that is related to his period of active 
duty for training in July 1998; and (2) 
the current severity of his service-
connected residuals of heat stroke and 
dehydration with fibromyalgia and 
headaches.  The examiner should review 
the veteran's claims folder in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached, should be set forth in a report. 

a.	With regard to SLE, the examiner 
should indicate whether the veteran 
has SLE, and if so, the examiner 
should express an opinion whether it 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's SLE was incurred in service, 
or related to a disease or injury 
incurred in service.  

b.	With regard to residuals of heat 
stroke and dehydration with 
fibromyalgia and headaches, all 
demonstrated tender points should be 
identified, as well as the presence 
and extent of any symptoms of fatigue, 
sleep disturbance, stiffness, 
paresthesia, headaches, depression, 
anxiety, and Raynaud's symptoms.  The 
examiner should address the severity 
of each symptom found to be associated 
with the veteran's fibromyalgia.  The 
examiner should also determine the 
amount and frequency of medicine 
needed for the veteran's condition, 
the frequency of his condition, the 
triggers for his condition, and 
whether his condition responds to 
therapy.  The effect of pain upon 
daily functioning, as well as during 
flare-ups, should be described and 
quantified to the extent possible. 

4.  The RO should also schedule the 
veteran for a dermatological examination 
to determine the current severity of his 
service-connected discoid lupus 
erythematosus (DLE).  The examiner should 
review the veteran's claims folder in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached, should be set forth in a report.  
The examiner should fully describe the 
disability symptoms and impairment 
related to the veteran's DLE.  
Specifically, the examiner should note 
any disfigurement of the head, face, or 
neck, and whether there is tissue loss or 
gross distortion of asymmetry of any 
feature, or whether any of the eight 
characteristics of disfigurement are 
present.  (Listed in 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note 1, and to be 
provided to the examiner.)  The examiner 
should note whether there are any related 
scars, and if so the size and appearance 
of the scar, whether the scar is painful 
to touch, and whether there is any 
limitation of function of the part 
affected.  Also, the examiner should note 
whether there is any dermatitis, and 
describe the extent of the dermatitis as 
well as any treatment needed for the 
dermatitis.  Color photographs of any 
affected area(s) should be taken, if 
appropriate.

5.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA.  An 
appropriate period of time should be 
allowed for response.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations scheduled and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2004).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


